NOT FOR PUBLICATION                         FILED
                      UNITED STATES COURT OF APPEALS                      APR 29 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 QUINTERO GONZALEZ-ARLOZONAN,                     No. 15-70455

              Petitioner,                         Agency No. A070-146-430

    v.
                                                  MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted April 26, 2016**

Before:        McKEOWN, WARDLAW, and PAEZ, Circuit Judges.

         Quintero Gonzalez-Arlozonan, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for relief under the

Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C.


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for substantial evidence the agency’s factual findings, Zheng

v. Ashcroft, 332 F.3d 1186, 1193 (9th Cir. 2003), and deny the petition for review.

       Substantial evidence supports the agency’s finding that Gonzalez-Arlozonan

failed to establish that it is more likely than not he would be tortured in Mexico by

or at the instigation of, or with the consent or acquiescence of, a public official or

other person acting in an official capacity. See Garcia-Milian v. Holder, 755 F.3d
1026, 1034 (9th Cir. 2013) (“Evidence that the police were aware of a particular

crime, but failed to bring the perpetrators to justice, is not in itself sufficient to

establish acquiescence in the crime.”). We reject Gonzalez-Arlozonan’s

contention that the BIA misinterpreted or ignored his testimony. Thus, Gonzalez-

Arlozonan’s CAT claim fails. See id. at 1035.

       PETITION FOR REVIEW DENIED.




                                             2                                     15-70455